STATE OF WEST VIRGINIA

                                                                                    FILED
                          SUPREME COURT OF APPEALS                               March 12, 2015
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
ELERY D. FARLEY,                                                               OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0628 (BOR Appeal No. 2047957)
                   (Claim No. 2011033810)


PANTHER BRANCH COAL COMPANY,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Elery D. Farley, by John C. Blair, his attorney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review. Panther Branch Coal Company, by Robert J.
Busse, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated May 21, 2013, in which
the Board affirmed a December 10, 2012, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s July 6, 2012, decision not
to authorize a nerve conduction study and not to add cubital tunnel syndrome as a compensable
condition. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Farley, an employee for Panther Branch Coal Company, injured himself on January
7, 2011, when he fell on his side while using the miner’s cable. Mr. Farley was evaluated by Jack
Steel, M.D., who originally diagnosed internal derangement syndrome and a strain of the rotator
cuff. Thereafter, Mr. Farley had an MRI of his shoulder. It revealed no internal derangement, just
degenerative changes in the acromiclavicular joint consistent with arthritis. On April 21, 2011,
the claims administrator held the January 7, 2011, injury compensable for a strain of the rotator
                                                1
cuff and other unspecified fall. On January 18, 2012, a full year after the compensable injury,
Mr. Farley reported to Paul Bachwitt, M.D., that he had discomfort in his elbow. Dr. Bachwitt
noted Mr. Farley was not at his maximum degree of medical improvement and that he would
probably need left shoulder arthroscopy for glenohumeral debridement and subacromial
decompression with rotator cuff repair. Dr. Bachwitt opined that this surgery should be allowed
under the January 7, 2011, claim rather than a prior claim of 2003 since Mr. Farley's symptoms
began after the subject injury of January 7, 2011. Mr. Farley underwent surgery on his left
shoulder and on March 6, 2012, he reported to Dr. Steel for a post-operative follow-up. Dr. Steel,
for the first time since the January 7, 2011, injury, noted elbow discomfort. Based upon Mr.
Farley’s symptoms, Dr. Steel requested that cubital tunnel syndrome be added to the list of
compensable conditions related to the January 7, 2011, injury. Dr. Steel did not explain the
connection between the symptoms experienced on January 18, 2012, and the January 7, 2011,
injury. Mr. Farley was then referred to Dr. Bachwitt for an independent medical evaluation and
Prasadarao Mukkmala, M.D., for a physician’s review. Both Drs. Mukkamala and Bachwitt
arrived at the conclusion that Mr. Farley’s cubital tunnel syndrome, if it exists, cannot in any
way be causally related to the January 7, 2011, injury. Mr. Farley requested that cubital tunnel
syndrome be added as a compensable diagnosis in relation to the January 7, 2011, injury. Mr.
Farley also requested a nerve conduction study. The claims administrator denied both requests.

       The Office of Judges found that cubital tunnel syndrome was not a compensable
condition related to the January 7, 2011, injury. The Office of Judges determined that the January
7, 2011, injury and the January 18, 2012, symptoms could not be causally related to each other
because of the separation in time. Furthermore, the Office of Judges noted that both Dr.
Mukkamala and Dr. Bachwitt agree that the symptoms experienced by Mr. Farley could not have
been the result of the January 7, 2011, injury. The Office of Judges concluded that since cubital
tunnel syndrome was not a compensable condition, a nerve conduction study would neither be
medically related nor reasonable. The Office of Judges noted that the nerve conduction study
would not be useful as a diagnostic tool because it would not matter if Mr. Farley actually
suffered from cubital tunnel syndrome since the requisite casual connection between the January
7, 2011, injury and the current symptoms does not exist. Accordingly, the Office of Judges did
not authorize a nerve conduction study or add cubital tunnel syndrome as a compensable
condition. The Board of Review adopted the findings of the Office of Judges and affirmed its
Order.

        We agree with the Office of Judges and Board of Review. Mr. Farley has failed to
establish any causal connection between the condition of cubital tunnel syndrome and the
January 7, 2011, injury. The first complaint of elbow discomfort came a full year after the
compensable injury and there is no evidence that they are in any way related. Furthermore, both
Drs. Mukkamala and Bachwitt agree that there is no connection between the cubital tunnel
syndrome and the compensable injury. In regard to the authorization of a nerve conduction study,
we agree with the Office of Judges and Board of Review that it is not medically necessary.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous

                                                2
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                    Affirmed.

ISSUED: March 12, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                              3